Citation Nr: 0817340	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to muscle pain and cramps in the calves due 
to an undiagnosed illness.

3.  Entitlement to an initial rating higher than 10 percent 
for blepharitis with watering and swelling of the eyes.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992, including from November 1990 to March 1991 in Southwest 
Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office that denied the veteran's claims 
for service connection for diabetes mellitus and muscle pain 
and cramps in the calves due to an undiagnosed illness, and 
granted service connection for blepharitis with watering and 
swelling of the eyes.  In January 2000, the Board denied the 
veteran's claims for service connection, but awarded a 10 
percent disability rating for blepharitis.  The veteran 
appealed the January 2000 decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an April 2001 
Order, the Court remanded the claims to the Board for 
readjudication in accordance with a Joint Motion for Remand.

In April 2002, the Board again denied the veteran's claims 
for service connection, and denied his claim of entitlement 
to a rating in excess of 10 percent for blepharitis.  The 
veteran again appealed the decision to the Court.  In 
February 2003, the Court granted a joint motion for remand by 
the parties.  Consequently, in July 2003, the Board remanded 
the issues for further development.  After the additional 
development was completed and the appeal returned to the 
Board, the Board again remanded the claims in October 2004.  
The veteran testified before the Board in February 2006.

In a June 2006 decision, the Board again denied the veteran's 
claims for service connection for diabetes mellitus and 
muscle pain and cramps in the calves due to an undiagnosed 
illness, and denied his claim of entitlement to an initial 
rating higher than 10 percent for blepharitis.  The veteran 
appealed the decision denying the claims to the Court.  In a 
September 2007 Order, the Court remanded the claims to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, despite several attempts to obtain the report of the 
veteran's examination at separation from service, that record 
has not yet been associated with the claims file.  Because it 
is unclear whether all efforts to obtain this record have 
been exhausted, the Board finds that a remand is necessary in 
order that such efforts may be undertaken.  38 C.F.R. § 
3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran was provided with VA examination in July 
1995, as a result of which the veteran's complaints of pain 
and muscle cramping in the calves were diagnosed as 
"nocturnal cramps."  Because it is not clear whether the 
veteran's complaints of pain and muscle cramping of the lower 
extremities are attributable to currently diagnosed 
disorders, or whether they are more likely manifestations of 
an undiagnosed illness, the Board finds that a remand for an 
opinion as to whether these symptoms are manifestations of a 
diagnosed disorder is necessary.

The Board additionally finds that a remand for an examination 
to determine the current level of severity of the veteran's 
blepharitis is necessary.  The veteran last underwent VA 
examination for blepharitis in November 2000.  Any impairment 
of his visual acuity as a result of the blepharitis, however, 
was not addressed at that time.  Because the veteran's 
blepharitis may result in impairment of visual acuity, and 
because he has not undergone VA examination for this 
disability since November 2000, the Board finds that a remand 
for a current examination is necessary.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  

Finally, because clinical records pertaining to treatment for 
these disorders dated from July 2005 to the present have not 
been associated with the file, and these records are 
relevant, they should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's report of 
examination at separation from service 
from the National Personnel Records 
Center (NPRC) or other sources if it 
cannot be obtained from the NPRC.  If 
the report of examination cannot be 
obtained, a negative response from the 
NPRC or other source is required.

2.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Minneapolis, Minnesota, dated 
from July 2005 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  After obtaining the above records, 
schedule the veteran for a Gulf War 
examination with regard to his claim for 
service connection for pain and muscle 
cramping in the right and left calves.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must state that the claims 
file was reviewed in the report 
provided.  A complete rationale for all 
conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should state whether or not the 
veteran has pain and cramps in the legs 
due to an undiagnosed illness or whether 
those symptoms can be attributed to any 
known medical causation, to specifically 
include chronic fatigue syndrome or 
fibromyalgia.  If any claimed disorder is 
determined to be attributable to a known 
clinical diagnosis (such as arthritis), 
the examiner must state whether it is at 
least as likely as not that the condition 
was incurred during military service.

4.  After obtaining the above records, 
schedule the veteran for a VA eyes 
examination to determine the current 
severity of his blepharitis.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses, including the effect of the 
veteran's blepharitis on his visual 
acuity.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must state 
that the claims file was reviewed in 
the report provided.  A complete 
rationale for all conclusions and 
opinions must be provided.

5.  Then, readjudicate the veteran's 
claims for service connection for 
diabetes mellitus and for pain and 
muscle cramping in the right and left 
calves, to include as due to an 
undiagnosed illness, and entitlement to 
an initial rating higher than 10 
percent for blepharitis.  If the 
decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

